Citation Nr: 0424596	
Decision Date: 09/07/04    Archive Date: 09/15/04

DOCKET NO.  03-15 593	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim for service connection for an acquired 
psychiatric disorder.

2.  Whether new and material evidence has been presented to 
reopen a claim for service connection for arthritis of the 
right leg.

3.  Whether new and material evidence has been presented to 
reopen a claim for service connection for dermatophytosis of 
the feet.

4.  Whether new and material evidence has been presented to 
reopen a claim for service connection for tinea corporis.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

T.Mainelli, Counsel 


INTRODUCTION

The veteran served on active duty from July 1952 to July 
1954.

This case comes before the Board of Veterans' Appeals on 
appeal from an August 2002 decision by the San Juan, the 
Commonwealth of Puerto Rico, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  In that decision, the 
RO declined to reopen previous final decisions denying claims 
for service connection for an acquired psychiatric disorder, 
arthritis of the right leg, dermatophytosis of the feet and 
tinea corporis.

The Board notes that the veteran's treating psychiatrist has 
intimated that the veteran manifests a "suspicion of post 
traumatic stress disorder" as a result of event(s) in 
service.  The RO should clarify whether the veteran is 
claiming entitlement to service connection for posttraumatic 
stress disorder.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.

REMAND


The veteran claims sufficient evidence has been submitted to 
reopen claims for service connection for an acquired 
psychiatric disorder, arthritis of the right leg, 
dermatophytosis of the feet and tinea corporis.  In support 
of his claims, he has submitted incomplete medical records 
from several medical providers, to include a statement from 
Cesar Padilla Maldonaldo, M.D., which stated that the 
veteran's "diagnosis is a chronic major depressive disorder 
with a suspicion of post traumatic stress disorder as an 
apparent result of his experience and participation in the US 
army in 1952-54."  Dr. Maldonaldo refers to treating the 
veteran since the "middle of the decade of the 50s."  The 
RO must obtain complete clinic records from Dr. Maldonaldo 
since the 1950's prior to any further adjudication of the 
claims.

The Board next notes that the veteran filed his claims to 
reopen by means of a VA Form 21-4138 filed in May 2002.  A 
revised standard for adjudicating new and material evidence 
claims became effective on August 29, 2001.  See 66 Fed. Reg. 
45620 (Aug. 29, 2001).  In the March 2003 Statement of the 
Case (SOC), the RO correctly advised the veteran of the 
revised new and material standard.  However, the "REASONS 
FOR DECISIONS" section cited and applied the old new and 
material standard.  On remand, the RO should apply the 
revised standard when readjudicating the claims.  
Accordingly, the Board has no alternative but to defer 
further appellate consideration and this case is REMANDED to 
the RO via the AMC for the following actions:

1.  The RO should obtain the veteran's 
authorization to obtain complete clinic 
records from Drs. Cesar Padilla Maldonado, 
Jose M. Castro Rodriguez, Hiram Ruiz, 
Francisco Montilla, Alberto Padin Gomez, 
Mariano E. Gonzalez Dias, F. Gracia Cortes, 
Marta Delgado, and "Camay."   After obtaining 
the necessary releases, the RO should request 
complete clinic records from the above 
mentioned physicians, to include a specific 
request for complete clinic records from Dr. 
Padilla Maldonado since 1954 and Dr. Montilla 
since 1998.  

2.  The RO should obtain the veteran's VA 
inpatient and outpatient treatment records 
since July 2002.

3.  The RO should obtain all legal and medical 
documents associated with the veteran's 
claim(s) for disability benefits from the 
Social Security Administration since 1981.

4.  The RO must review the claims file and 
ensure that all notification and development 
action required by 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107, as well as 38 C.F.R. § 3.159, 
are fully complied with and satisfied.

5.  Thereafter, the RO should readjudicate the 
claims on appeal.  In so doing, the RO should 
apply the new and material standard which 
became effective on August 29, 2001.  If any 
benefit sought on appeal remains denied, the 
veteran and his representative should be 
provided a supplemental statement of the case 
(SSOC).  An appropriate period of time should 
be allowed for response.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
action until otherwise notified, but he may furnish 
additional evidence and argument while the case is in remand 
status.  Kutscherousky v. West, 12 Vet. App. 369 (1999); 
Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); Booth v. 
Brown, 8 Vet. App. 109 (1995).  The purpose of this REMAND is 
to obtain additional information and ensure due process of 
law.  No inference should be drawn regarding the final 
disposition of the claim as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	C.W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




